

TRA (EXCHANGES) TERMINATION AND RELEASE AGREEMENT

THIS TRA (EXCHANGES) TERMINATION AND RELEASE AGREEMENT (this “Agreement”), is
entered into as of July 31, 2020 (the “Effective Date”) by and among GoDaddy
Inc., a Delaware corporation (together with its Subsidiaries that are
consolidated for U.S. federal income tax purposes, the “Company”), and each of
the Persons party hereto or that subsequently becomes a party hereto (such
Persons, collectively, the “TRA Parties” and each, a “TRA Party”, and together
with the Company, the “Parties”).


RECITALS
WHEREAS, the TRA Parties have certain rights under that certain Tax Receivable
Agreement (Exchanges), dated as of March 31, 2015, by and among the Company and
each of the Persons from time to time party thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “TRA”);


WHEREAS, each of the TRA Parties desires to disclaim any rights or interests
under the TRA in exchange for such TRA Party’s Settlement Payment; and


WHEREAS, the Parties propose to terminate the TRA on the terms and subject to
the conditions set forth herein.


NOW, THEREFORE, in consideration of the payments and mutual releases
contemplated hereby and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, and intending to be legally
bound hereby, the Parties hereto agree as follows:


AGREEMENT


1. Definitions. Capitalized terms used and not defined in this Agreement
(including the preamble and the Recitals hereto) shall have the respective
meaning assigned to them in the TRA.


2. Settlement Payment. As consideration for the complete and full termination of
the TRA and relinquishing all rights thereunder as further provided in this
Agreement, the Company agrees to pay, or cause to be paid, each TRA Party’s
Settlement Payment at the time set forth in Section 3.


3. Timing of Payment. The Company shall pay, or cause to be paid, each TRA
Party’s respective Settlement Payment via wire transfer to accounts set forth in
written wiring instructions provided by such TRA Party no later than ten (10)
Business Days after the return of an executed counterpart signature page to this
Agreement by such TRA Party to the Company.


4. Full and Complete TRA Termination. The Parties hereby agree as follows:


(a) Termination of TRA Payment Obligations. Notwithstanding anything contained
in the TRA to the contrary, effective upon the Parties entering into this
Agreement, the Parties hereto agree that, as between the Parties, the TRA shall
be cancelled and terminated in its entirety, shall become null and void and
shall be of no further force or effect, provided, however, that Sections 6.2
(Consistency), 6.3 (Cooperation), 7.1 (Notices), 7.4 (Governing Law), 7.8
(Resolution of Disputes) and 7.12 (Confidentiality) of the TRA (collectively,
the “Surviving TRA Terms”) shall survive and remain in effect. For purposes of



--------------------------------------------------------------------------------



any notices to be provided pursuant to Section 7.1 of the TRA, the addresses of
the Parties are revised as provided with each Party’s signature set forth below.


(b) Waiver of Notices; No Early Termination Notice. Notwithstanding any other
provisions of this Agreement or the TRA to the contrary, each TRA Party,
effective upon, and subject to, payment to such TRA Party of such TRA Party’s
Settlement Payment, waives any past, present or future obligations of the
Company to provide any notices. For the avoidance of doubt, notwithstanding any
other provisions of this Agreement or the TRA to the contrary, the Parties agree
that entering into this Agreement does not constitute an Early Termination
Notice.


(c) Tax Matters. The Parties agree to treat, for U.S. federal and other
applicable tax purposes, each Settlement Payment (i) with respect to a TRA Party
that is not a Non-Party Member or Exchange Registration Holder, as a payment
made pursuant to the TRA and (ii) with respect to a TRA Party that is a
Non-Party Member or Exchange Registration Holder, as consideration for the
purchase of an interest in a partnership. The Parties agree to file all tax
returns and take all tax positions consistently with such treatment, except as
required by a “determination” within the meaning of Section 1313(a) of the
Internal Revenue Code of 1986, as amended, or other corresponding provision of
applicable law. The Company shall be entitled to deduct and withhold from any
payment payable pursuant to this Agreement such amounts as the Company is
required to deduct and withhold with respect to the making of such payment under
any provision of federal, state, local or foreign tax law. To the extent that
amounts are so deducted and withheld and paid over to the appropriate taxing
authority by the Company, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the applicable TRA Party.


5. Mutual Release.


(a) TRA Parties Release of Claims. Each of the TRA Parties effective upon, and
subject to, payment to such TRA Party of such TRA Party’s Settlement Payment
generally, irrevocably, unconditionally and completely releases and forever
discharges the Company and its former, current and future direct or indirect
equityholders, and controlling persons, shareholders, members, general or
limited partners, subsidiaries, affiliates, officers, directors, managers,
trustees, employees, counsel, accountants, agents, financial advisers,
consultants, insurers, heirs, administrators and executors of any of the
foregoing, and its and their respective successors and assigns (collectively,
“Company Released Parties”), from any and all disputes, claims, charges, losses,
amounts owed, assessed interest, penalties, damages, taxes, costs, expenses,
controversies, demands, rights, liabilities, suits, proceedings, actions or
causes of action of every kind and nature (collectively, “Claims”) that any of
TRA Parties has had in the past, now has or might have, whether known or
unknown, arising out of or relating to the TRA. In the case of TRA Parties who
are Non-Party Members or Exchange Registration Holders, each such Non-Party
Member and such Exchange Registration Holder, as the case may be, further
disclaims any right to become a TRA Party (as defined in the TRA). In the case
of each and any current or former member of Employee Holdco that is a TRA Party,
the forgoing release shall apply to Claims of Employee Holdco solely to the
extent of such member’s rights and interest in Employee Holdco and any
corresponding rights or interests of Employee Holdco in connection therewith.
The TRA Parties hereby agree that the TRA Parties shall not and shall cause any
controlled affiliates not to initiate or file any lawsuit of any kind whatsoever
or any complaint or charge against the Company or any of the other Company
Released Parties with respect to the matters released and discharged hereby.





--------------------------------------------------------------------------------



(b) Company Release of Claims. The Company generally, irrevocably,
unconditionally and completely releases and forever discharges each TRA Party
and its former, current and future direct or indirect equityholders, controlling
persons, shareholders, members, general or limited partners, subsidiaries,
affiliates, officers, directors, managers, trustees, employees, counsel,
accountants, agents, financial advisers, consultants, insurers, heirs,
administrators and executors of any of the foregoing, and its and their
respective successors and assigns (collectively, “TRA Released Parties”), from
any and all Claims that Company has had in the past, now has or might have,
whether known or unknown, arising out of or relating to the TRA. The Company
hereby agrees that the Company shall not and shall cause any controlled
affiliates not to initiate or file any lawsuit of any kind whatsoever or any
complaint or charge against any of the TRA Parties or any of the other TRA
Released Parties with respect to the matters released and discharged hereby.


(c) Release of Unknown Claims. Each PARTY acknowledges that it has been advised
to consult with legal counsel and is familiar with the provisions of California
Civil Code Section 1542, a statute that otherwise prohibits the release of
unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR ReLEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.


BEING AWARE OF SAID CODE SECTION, EACH PARTY AGREES TO EXPRESSLY WAIVE ANY
RIGHTS IT MAY HAVE THEREUNDER, AS WELL AS UNDER ANY STATUTE OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT ONLY WITH RESPECT TO THE RELEASED MATTERS SET FORTH
IN THIS AGREEMENT.


THE INVALIDITY OR UNENFORCEABILITY OF ANY PARTY OF THIS AGREEMENT SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT OR ANY
OTHER TERM OF THIS AGREEMENT, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


6. Representations, Warranties and Covenants of the TRA Parties. Each TRA Party
represents, warrants and covenants to the Company (severally, and not jointly)
the following:


(a) Authority. Such TRA Party has full power and authority to enter into this
Agreement and this Agreement constitutes valid and legally binding obligations
of such TRA Party, enforceable in accordance with their respective terms, except
as limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally.


(b) Title to and No Assignment of TRA Rights. Such TRA Party has good and
marketable title to the right to receive certain payments and other rights under
the TRA (the “TRA Rights”) and such TRA Party has not, directly or indirectly,
assigned or transferred or purported to assign or transfer to any Person any of
the TRA Rights or any portion thereof. No Person has any outstanding option or
preemptive or similar right to purchase any of TRA Rights or any of such TRA
Party’s rights under the TRA.


(c) Consents. No consent, approval, qualification, order or authorization of, or
filing with, any Person (other than the Company) is required on the part of TRA
Parties in connection with TRA Parties’ valid execution, delivery or performance
of this Agreement.





--------------------------------------------------------------------------------



7. Representations, Warranties and Covenants of the Company. The Company
represents, warrants and covenants to the TRA Parties the following:


(a) Authority. The Company has full power and authority to enter into this
Agreement, and this Agreement constitutes a valid and legally binding obligation
of the Company, enforceable in accordance with it terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally.


(b) Consents. No consent, approval, qualification, order or authorization of, or
filing with, any Person is required on the part of the Company in connection
with the Company’s valid execution, delivery or performance of this Agreement.


8. Further Assurances. If any further action is reasonably necessary to carry
out the intent and purpose of this Agreement, then each Party shall take such
further action (including the execution and delivery of further documents) as
any other Party reasonably requests to carry out such purpose, including
executing any agreement or providing additional information, documents and other
materials for purposes of preparing any financial statement, preparing any tax
return or contesting or defending any audit, examination or controversy in
connection with the transactions contemplated by this Agreement.


9. Public Disclosures.


(a) Disclosure Restrictions. Nothing in this Agreement shall limit a Party’s
ability to make such disclosures regarding this Agreement or the transactions
contemplated by this Agreement including, without limitation, filing this
Agreement with the Securities and Exchange Commission, or any other comparable
foreign, domestic, state and local securities regulatory authority to which the
Company is subject, to the extent required or deemed appropriate by such Party,
taking into account the advice of such Party’s counsel, to comply with
applicable law, including federal securities laws, rules or regulations or the
requirements of any exchange on which a Party’s (or its affiliate’s) securities
may be listed, quoted or traded.


(b) Non-Compliance with Disclosure Restrictions. Each Party shall be liable for
any failure of its affiliates or representatives to comply with the Surviving
TRA Terms and the restrictions set forth under Section 9(a).


10. Authority to Execute Agreement. By signing below, each Party warrants and
represents that the Person signing this Agreement on its behalf has authority to
bind that Party and that the Party’s execution of this Agreement is not in
violation of any by-law, covenants and/or other restrictions placed upon them.


11. Costs and Expenses. Each Party shall be responsible for its own costs and
expenses incurred in connection with the transactions contemplated by this
Agreement, including but not limited to any further actions requested pursuant
to Section 8.


12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York, without regard to the
conflicts of laws principles that would mandate the application of the laws of
another jurisdiction.





--------------------------------------------------------------------------------



13. Amendments. Except as expressly provided herein, neither this Agreement nor
any term hereof may be amended, waived, discharged or terminated other than by a
written instrument referencing this Agreement and signed by the Company and the
TRA Parties entitled to 90% of the aggregate amount of the Settlement Payments;
provided, that any TRA Party (as defined in the TRA), Exchange Registration
Holder or Non-Party Members may become a Party to this Agreement without any
amendment of this Agreement pursuant to this paragraph or any consent or
approval of any other TRA Party.


14. Entire Agreement; No Third Party Beneficiaries. Subject to and except as may
be specifically provided herein, this Agreement constitutes the entire agreement
and supersedes all prior agreements and understandings, both written and oral,
among the Parties with respect to the subject matter hereof. This Agreement
shall be binding upon and inure solely to the benefit of each Party hereto and
their respective successors and permitted assigns, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.


15. Disclaimer of Reliance. EACH PARTY EXPRESSLY WARRANTS THAT HE, SHE, OR IT
HAS CAREFULLY READ THIS AGREEMENT (INCLUDING THIS DISCLAIMER OF RELIANCE SET
FORTH IN APPROPRIATELY CONSPICUOUS LANGUAGE) AND ANY EXHIBITS ATTACHED TO THIS
AGREEMENT, UNDERSTANDS THEIR CONTENTS, AND SIGNS THIS AGREEMENT AS HIS, HER, OR
ITS OWN FREE ACT. EACH PARTY EXPRESSLY WARRANTS THAT NO PROMISE OR AGREEMENT
WHICH IS NOT HEREIN EXPRESSED HAS BEEN MADE TO HIM, HER, OR IT IN EXECUTING THIS
AGREEMENT, AND THAT HE, SHE, OR IT IS NOT RELYING UPON (INDEED, EXPRESSLY
DISCLAIMS RELIANCE UPON) ANY STATEMENT OR REPRESENTATION OF ANY PARTY OR ANY
AGENT OF THE PARTIES BEING RELEASED HEREBY. EACH PARTY AGREES THIS IS AN
ARM’S-LENGTH TRANSACTION (NO FIDUCIARY RELATIONSHIP EXISTS) AND IS RELYING
SOLELY ON HIS, HER, OR ITS OWN JUDGMENT, AND EACH PARTY HAS BEEN REPRESENTED BY,
OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY BUT IS OF THEIR OWN FREE WILL
NOT REPRESENTED BY, LEGAL COUNSEL IN THIS MATTER, AS WELL AS CONSULT WITH ANY
FINANCIAL, TAX OR OTHER ADVISORS. ANY PARTY WHO IS UNREPRESENTED COVENANTS THAT
HE, SHE, OR IT HAS READ THE ENTIRE CONTENTS OF THIS AGREEMENT IN FULL, AND IS
AWARE OF THE LEGAL CONSEQUENCES OF THIS AGREEMENT.


16. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Parties, it being understood that all Parties need
not sign the same counterpart. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.


17. Severability. If any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement, and such court will replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms.
[Signature page follows]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have duly executed this TRA (Exchanges)
Termination and Release Agreement as of the Effective Date.

GODADDY INCBy:/s/ Aman BhutaniName:Aman BhutaniTitle:Chief Executive Officer









































































[Signature page for the TRA (Exchanges) Termination and Release Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this TRA (Exchanges)
Termination and Release Agreement as of the Effective Date.
DESERT NEWCO MANAGERS, LLC
By: DESERT NEWCO, LLC
By: DESERT NEWCO, LLCBy:/s/ Nima KellyName:Nima KellyTitle:Executive Vice
President, General Counsel and Corporate Secretary







































































[Signature page for the TRA (Exchanges) Termination and Release Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this TRA (Exchanges)
Termination and Release Agreement as of the Effective Date.



FOUNDER REPRESENTATIVE AND SPONSORPARTIES:ROBERT PARSONSBy:/s/ Robert ParsonsYAM
SPECIAL HOLDINGS, INC.By:/s/ Robert ParsonsName:Robert ParsonsTitle:President

























































[Signature page for the TRA (Exchanges) Termination and Release Agreement]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have duly executed this TRA (Exchanges)
Termination and Release Agreement as of the Effective Date.



KKR REPRESENTATIVE AND SPONSORPARTIES:KKR 2006 FUND (GDG) L.P.By:KKR Associates
2006 AIV L.P., its general partnerBy:KKR 2006 AIV GP LLC, its general
partnerBy:/s/ Robert LewinName:Robert LewinTitle:Authorized SignatoryOPERF
CO-INVESTMENT LLCBy:KKR Associates 2006 L.P., its managerBy:KKR 2006 GP LLC, its
general partnerBy:/s/ Robert LewinName:Robert LewinTitle:Authorized SignatoryKKR
PARTNERS III, L.P.By:KKR III GP LLC, its general partnerBy:/s/ Robert
LewinName:Robert LewinTitle:Authorized Signatory



















[Signature page for the TRA (Exchanges) Termination and Release Agreement]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have duly executed this TRA (Exchanges)
Termination and Release Agreement as of the Effective Date.



SLP REPRESENTATIVE AND SPONSORPARTIES:SLP GD INVESTORS, L.L.C.By:Silver Lake
Partners III DE (AIV IV), L.P., its Managing MemberBy:Silver Lake Technology
Associates III, L.P., its General PartnerBy:SLTA III (GP), L.L.C., its General
PartnerBy:Silver Lake Group, L.L.C., its Managing MemberBy:/s/ Lee
WittlingerName:Lee WittlingerTitle:Managing Director













































[Signature page for the TRA (Exchanges) Termination and Release Agreement]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have duly executed this TRA (Exchanges)
Termination and Release Agreement as of the Effective Date.



TCV REPRESENTATIVE AND SPONSORPARTIES:TCV VII, L.P.By:Technology Crossover
Management VII, L.P., its general partnerBy:Technology Crossover Management VII,
Ltd., its general partnerBy:/s/ Frederic D. FentonName:Frederic D.
FentonTitle:Authorized SignatoryTCV MEMBER FUND, L.P.By:Technology Crossover
Management VII, Ltd., its general partnerBy:/s/ Frederic D. FentonName:Frederic
D. FentonTitle:Authorized Signatory







































[Signature page for the TRA (Exchanges) Termination and Release Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this TRA (Exchanges)
Termination and Release Agreement as of the Effective Date.



TRA PARTYBy:Name:Title:



[Signature page for the TRA (Exchanges) Termination and Release Agreement]